Citation Nr: 1421340	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1981 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded the case in March 2012 for further development.  The mandates of the remand have been substantially met, and the Board will proceed to adjudicate the appeal. See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The Veteran's cervical spine disability has been manifested by pain and limitation of flexion, but with flexion greater than 15 degrees, and with no ankylosis, abnormal gait or spinal contour, muscle atrophy, incapacitating episodes, or neurologic abnormalities (other than left upper extremity radiculopathy for which a separate rating has already been assigned).

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in April 2006 and October 2008 letters. 

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical records, including private treatment records, are in the file.  In a March 2013 response to a notice letter, the Veteran indicated that he had no further evidence or information to submit.  He has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

In addition, the Veteran underwent an April 2012 VA examination to evaluate his degenerative disc disease of the cervical spine.  The report from this examination is in the claims file. This examination involved a review of the claims file, and a thorough examination of the Veteran.  The Board finds that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Increased Rating

The Veteran is service-connected for a cervical spine disability, currently rated at 20 percent disabling.  He contends that a higher rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 206.  But, as discussed above, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Furthermore, although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Therefore, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206-07. 

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.   

Here, the Veteran is rated at 20 percent under Diagnostic Code 5243.  See generally 38 C.F.R. §4.71a.  Because there is a diagnosis of degenerative disc disease, the Veteran's disability must be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as explained above.
 
The General Rating Formula for Diseases and Injuries of the Spine provides for: A 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.   The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes and with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.

Note 1 of that formula provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the merits of the claim, the evidence includes, in relevant part, two VA examinations from May 2006 and April 2012, as well as private medical treatment notes.

In the May 2006 examination, the Veteran was diagnosed, in relevant part, with cervical neck strain.  The VA examiner noted the Veteran's complaints of cervical pain and his reports of flare-ups leading to missing work two to three days every several months.  The Veteran lacked significant weakness, stiffness, or lack of endurance.  The VA examiner noted that the Veteran did not have incapacitating episodes, or that his back pain interfered with his daily living.  The Veteran displayed the following range of motion, in degrees: 30 (forward flexion); 40 (extension); 20 (lateral flexion); 70 (bilateral rotation).  Discomfort was noted at 70 degrees.  The VA examiner noted that, after repetitive movement, the Veteran did not experience pain or additional limitation of motion of the neck, and there were no postural abnormalities.  Musculature and neurological conditions were normal.

The Veteran was afforded another VA examination in April 2012.  He was diagnosed with degenerative disc disease of the cervical spine.  The VA examiner noted the Veteran's reports of pain with sitting and standing for long periods, problems sleeping, and flare-ups with increased stiffness and limited range of motion approximately twice a month.  The Veteran displayed the following range of motion, in degrees upon repetitive use testing: 25 (forward flexion) + 15 (extension) + 10 (right lateral flexion) + 15 (left lateral flexion) + 20 (right lateral rotation) + 25 (left lateral rotation).  The VA examiner noted that the Veteran does not have additional limitation in range of motion following repetitive-use testing.  

The VA examiner noted the Veteran's functional loss and impairment, due to less movement than normal, weakened movement, excess fatigability, and pain on movement, and his cervical spine disability impacts his ability to work because of increased pain in the neck.  

Furthermore, guarding or muscle spasm was noted, but it does not result in abnormal gait or spinal contour.  The Veteran did not display muscle atrophy, intervertebral disc syndrome, or neurologic abnormalities other than radiculopathy (for which the Veteran is currently service-connected under Diagnostic Code 8510).

In an October 2006 private treatment record for the purpose of an initial physical therapy evaluation, the Veteran displayed the following passive range of motion, in degrees: 40 (forward flexion) + 40 (extension) + 32 (right lateral flexion) + 36 (left lateral flexion) + 40 (right lateral rotation) + 50 (left lateral rotation).  

In another October 2006 private treatment record for the purpose of discharge from physical therapy, the Veteran displayed the following passive range of motion, in degrees: 38 (forward flexion) + 32 (extension) + 44 (right lateral flexion) + 32 (left lateral flexion) + 60 (right lateral rotation) + 74 (left lateral rotation).   

Based on the foregoing, the medical evidence does not show that the Veteran's range of forward flexion of his cervical spine-including functional loss due to pain-is limited to 15 degrees or less, or that he has favorable ankylosis of the entire cervical spine in order to warrant a rating of 30 percent under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5243 (2013); DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.45, 4.59 (2013).  

In addition, the Board recognizes that the April 2012 VA examiner noted that the Veteran does not have intervertebral disc syndrome and did not describe incapacitating episodes, notwithstanding a diagnosis of degenerative disc disease and a rating under Diagnostic Code 5243.  Nonetheless, the Board finds that the record contains sufficient evidence on which to evaluate the severity of the Veteran's disability; the Veteran has not reported incapacitating episodes; and there is no indication that the Veteran has had any incapacitating episodes.  The totality of the evidence does not reflect that the Veteran's neck disability has resulted in periods in which he required physician-prescribed bed rest and treatment to satisfy the definition of incapacitating episodes in Note 1 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and warrant a higher evaluation under that Formula.  See 38 C.F.R. § 4.71a.

Accordingly, the Veteran's cervical spine disability warrants no more than a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

In reaching the above determinations, the Board has considered the Veteran's statements in support of his claim, which claim that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").
 
Furthermore, the Board notes that there is no showing that the Veteran's cervical spine disability could not be contemplated adequately by the applicable schedular rating criteria because of an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1).  Referral for consideration of the assignment of a higher disability rating on an extraschedular basis is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, although the Veteran has indicated that his cervical spine disability impacts his employment, there is no contention or evidence that the Veteran is unemployable or unemployed.  Accordingly, TDIU is not raised by the record.

For the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disability; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 20 percent for a cervical spine disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


